DETAILED ACTION
	This action is a first action on the merits. The preliminary amendment filed on September 30, 2020 has been entered. Claims 1-9 are cancelled. Claims 10-18 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims foreign priority to German Patent Application No. DE102019005132.7 filed on July 24, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on July 17, 2020 and December 22, 2020 have been considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The recitation of “the multi-stage process” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Further it is unclear as to if “the multi-stage method” is the same as the “multi-stage process” as recited in line 1 or an entirely different method or process. 
Appropriate correction and/or clarification is required.
Claim 18: The recitation of “the multi-stage procedure” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is unclear as to what in intended by the recitation of “in order to reduce the multi-stage procedure in terms of its stages”.  For example, is the multi-stage produced reduced by reducing the number of stages, the rate of the stages, or something else entirely. 
Appropriate correction and/or clarification is required.
Claims 11-16: Claims 11-16 are subsumed by the previously noted rejections because of their dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenne, US 4,100,980 (hereinafter Jenne).
Claim 10: Jenne discloses a self-propelled drilling head (self-propelled pneumatic burrowing device, Fig 1) for drilling in soil by means of a multi-stage process (see abstract
a housing (guide sleeve 20); and 
a drilling head tip (percussion head 30 with guide pin 31 and a percussion tip 32) arranged in the housing (20) (see Fig 3, col 6, ln 44-49); and 
a spacer (spacer rings 21) on the drilling head tip (Fig 1, 3) by means of which the drilling head tip is in contact with the housing (spacer 21 is located between guide sleeve 20 and percussion tip 32, see Fig 3) in order to change the multi-stage method to a method with a reduced number of stages (spacer rings 21 are located between the percussion head 30 and guide sleeve 20, spacer rings 21 can be located on the forward extremity of the guide sleeve 20 or on the rear of the guide sleeve 20 to provide adjustability to the axial movement freedom of the percussion head by adjusting the axial displaceability of the percussion head, Fig 3, col 9, ln 30-63).
Claim 11: Jenne discloses the spacer (21) abuts against a front area of the housing (20) (spacer rings 21 are located between the percussion head 30 and guide sleeve 20, Fig 3).
Claim 12: Jenne discloses the drilling head tip is pre-stressed by means of the spacer (spacer rings 21 can be located on the forward extremity of the guide sleeve 20 or on the rear of the guide sleeve 20 to provide adjustability to the axial movement freedom of the percussion head by adjusting the axial displaceability of the percussion head, Fig 3, col 9, ln 30-63).
Claim 15: Jenne discloses the spacer (spacer rings 21) is arranged in a ring around the drilling head tip (30, 31) (see Fig 1, 6).
Claim 16: Jenne discloses the spacer (21) is formed of a plurality of parts (spacer rings 21 includes multiple rings, col 9, ln 47-57).
Claim 17: Jenne  discloses in a self-propelled drilling head (self-propelled pneumatic burrowing device, Fig 1) designed for drilling in soil according to a multi-stage process, the drilling head having a housing (guide sleeve 20) and a drilling head tip (percussion head 30 with guide pin 31 and a percussion tip 32) arranged in the housing (20) (see Fig 3, col 6, ln 44-49), a method comprising: 
using a spacer (spacer rings 21) in the self-propelled drilling head on the drilling head tip (Fig 1, 3), by means of which the drilling head tip is in contact with the housing (spacer 21 is located between guide sleeve 20 and percussion tip 32, see Fig 3) in order to use the drilling head in a method with a reduced number of stages (spacer rings 21 are located between the percussion head 30 and guide 20, spacer rings 21 can be located on the forward extremity of the guide sleeve 20 or on the rear of the guide sleeve 20 to provide adjustability to the axial movement freedom of the percussion head by adjusting the axial displaceability of the percussion head, Fig 3, col 9, ln 30-63).
Claim 18: Jenne  discloses method for retrofitting a self-propelled drilling head for drilling in soil (self-propelled pneumatic burrowing device, Fig 1) according to a multi-stage process, the drilling head having a housing (guide sleeve 20) and a drilling head tip (percussion head 30 with guide pin 31 and a percussion tip 32) arranged in the housing (20) (see Fig 3, col 6, ln 44-49), comprising opening the housing (guide sleeve 20 is threaded to forward extremity of casing 10 and to percussion tip 32 allowing the guide sleeve to be unscrewed from the casing 10 and/or percussion tip 32, col 44-54) and inserting a spacer (spacer rings 21 are laterally inserted), closing the housing to cause the spacer 21) to come in contact with the drilling head tip and the housing (spacer 21 is located between guide sleeve 20 and percussion tip 32, see Fig 3) in order to reduce the multi-stage procedure in terms of its stages  (spacer rings 21 are located between the percussion head 30 and guide sleeve 20, spacer rings 21 can be located on the forward extremity of the guide sleeve 20 or on the rear of the guide sleeve 20 to provide adjustability to the axial movement freedom of the percussion head by adjusting the axial displaceability of the percussion head, Fig 3, col 9, ln 30-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenne in view of Spektor, US 5,226,487 (hereinafter Spektor).
Claim 13: Jenne is silent as to the spacer comprises an elastic plastic.
Spektor discloses a self-propelled, pneumopercussive, cyclic action, ground-penetrating machine (200). The machine includes a drilling head tip (chisel 74) arranged in a housing (tubular adaptor 70). A spacer (elastic shock absorbers 73, 69) is located on the drilling head tip (74) in contact with the housing (70).  The spacer (73, 69) are elastomeric rings (Fig 1B, col 9, ln 17-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the spacers of Jenne with the elastomeric rings (73, 69) as disclosed by Spektor, as this modification would have provided an elastic shock absorber for improving the efficiency of the energy transfer (Spektor, col 9, ln 6-20).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenne in view of Hofmann, US 7,093,677 (hereinafter Hofmann).
Claim 14: Jenne is silent as to an adapter, wherein the spacer is arranged between the housing and the adapter.
Hofmann discloses an adaptor (stepped attachment 8) located between the percussion tip (4) and the housing (base 7). The adaptor (8) is fixed to the chisel with pins (14, 16). The adaptor (8), attachment (10), and the percussion tip (4) determine the ratio of the force distribution between shattering and 8) can be omitted, so that the displacement work is performed essentially by the displacement attachment (10) (Fig 1, col 3, ln 30-33, 39-48).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the self-propelled drilling head of Jenne with an adaptor located on the percussion tip such that the spacer is arranged between the housing and the adaptor as disclosed by Hofmann, as this modification would have provided a means for adjusting the ration of force distribution between shattering and displacement work (Hofmann, col 3, ln 42-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosures of Püttmann, US 2013/0025936 and  Püttmann, US 2017/0334052 are relevant to the claims but have not been relied upon in the current rejection. 

Claims 10-18 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676